 

Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page1of11

Fitlin this information to identify your case and this filing: po BPS gee,
Mes OR Bree |

hhogs|

3 Goes am he

Debtor1 Neil Edward

Haselfeld

 

First Name Middle Name

Last Name

 

Debtor 2 .
(Spouse, if filing) First Name Middle Name Last Namo
United States Bankruptcy Court for the: Middle District of Florida

’ 8:19 BK 014614 MGW

Case number

 

 

19 - O44

W Check if this is an

 

Official Form 106A/B

 

amended filing

Schedule A/B: Property | 1248

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Ee Descrive Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

i
‘
{
}
i
f
{
!
{
:
i
t

 

: LD No. Go to Part 2.
W Yes. Where is the property?

4.4, 3006 Hawthorne Street

 

Street address, if available, or other description

 

 

 

Sarasota Ft 34239
City State ZIP Code
Sarasota

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

.Who has an interest in the property? Check one.

 

County

Official Form 106A/B

What is the property? Check all that apply. , ‘Do not deduct secured claims or exemptions. Put.
w Single-family home _ the amount of any secured Claims on Schedule D:

O Duplex or multi-unit buitding . Creditors Who Haye Claims Secured by Property.

 

(J Condominium or cooperative '  Gurrent value of the Current value of the.
CJ Manutactured or mobile home entire property? portion you own?

(J Land $ 24600 ¢ 216.00
CQ investment property , 2°] 7b ) ~—- SA 2 SOC)
O) Timeshare Describe‘he nature of your ownership !

interest (such as fee simple, tenancy by

CQ) other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.

rf Debtor 1 only
CU) Debtor 2 only
C) Debtor 4 and Debtor 2 only Q Check if this is community property
(J At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

What is the property? Check all that apply. Do not deduct secured claims or exemplions. Put
am Single-family home . the amount of any secured claims on Schedule D:
QO Duplex or mutti-unit building Creditors Who Have Claims Secured by Property.

ale et oe antnelaA, A Nenana EN oot

 

|
4

 

(C) Condominium or cooperative Current value of the Current value of the |
(2 Manufactured or mobile home entire property? portion you own?
QO) Land $ $
CL) jnvestment property
©) Timeshare _ Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

 

CU) Debtor 4 only
C) debtor 2 only

(2 Debtor 1 and Debtor 2 only CJ Check if this is community property
(2 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Schedule A/B: Property page 1

 
Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page 2 of 11
Debtor1 Neil Edward Haselfeld Case number irknowm,8:19 BK 014614 MGW

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

What is the property? cl Check all that apply. Do net deduct secured claims or exemptions. Put

i - the amount of any secured:claims on Schedule D:  ;

i 1.3. O Single-family home Creditors Who Have Claims Secured by Property. !

} Street address, if available, or other description Q Duplex or multi-unit building a toner ~ at ae
CQ Condominium or cooperative Current value of the Current value of the ,

i entire property? ortion youown?

(QQ) Manufactured or mobile home property P y |

() Land $ $ :

: (2 Investment property

: City State ZIP Code Timeshare Describe the nature of your ownership

: interest (such as fee simple, tenancy by

: CY other the entireties, or a life estate), if known.

Who has an interest in the property? Check one. :

i c C) Debtor + only

ounty L) Debtor 2 only (

: CO) Debtor 1 and Debtor 2 only U) Check if this is community property

(C) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local

; property identification number:

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ / 2 7? 7 & 7)

; you have attached for Part 1. Write that number here. ..............::scscscssessesseceessencceessensseceeceseccaccceseesnsseceseeserseusess >

 

 

 

poe sen a cesmentene evento pee eee mete tnt mg ytt emergencies et aren moprmemest

BEBEA vescrine Your Vehicles |

i Do you own, lease, or have legal or equitable Interest in any vehicles, whether they are registered or not? Include any vehicles
\

} you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

' O No

i BF ves

; 3.1. Make: C h ey VY Who has an interest in the property? Check one. _ Do not deduct secured claims or exemptions. Put

L the amount of any secured claims on Schedule D:

Model: Sybd CY Debtor 1 only Creditors Who Have Claims Secured by Property.

; Ye / CJ Debtor 2 only ne Steers a Be thane nba wf

: ar. J j

i C) Debtor 1 and Debtor 2 only — cur ent value of the Current value ofthe.

Approximate mileage: 2.465 Dod (C2 At teast one of the debtors and another Property P ¥

1 4

Other information: — . :

' C) Check if this is community property (see s_ SOE s_ SOX

: instructions) i
If you own or have more than one, describe here: |

i a. t . ‘ “|

3.2, Make: Codlhe Who has an interest in the property? Check one. po not deduct secured claims or exemptions. Put |

i ( Debtor 4 ont ’ the amount of any secured claims on Schedule D: |

! Model: E } l ov Ads ebtor T only Creditors Who’ Have Claims Secured by Property. :

Ye ly OQ Debtor 2 onty ve tt tae oman enti a

r: 7 a

i 3 () Debtor 4 and Debtor 2 only curr ent value of the Curent value of the |

Approximate mileage: SL [6,005 Cd At least one of the debtors and another

Other information: $ f EDO 5 f x 1S

() Check if this is community property (see
instructions) 7 |

|

4

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property - page 2
Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page 3of11

 

 

Approximate mileage:

Other information:

Debtor1 ‘Neil ‘Edward Haselfeld
First Name Middle Name Last Name
3.3, Make:
Model: CJ Debtor 1 only
CI) Debtor 2 only
Year:

 

 

 

 

Make:
Model:

Year:

3.4.

Approximate mileage;

Other information:

   

 

 

 

 

Case number (i known) 8:1 9 BK 014614 MGW

Do not deduct secured claims.or exemptions. Put
the amount of any secured claims on Schedule D:
_ Creditors Who Have Claims Secured: by Property.

Who has an interest in the property? Check one.

() Debtor 1 and Debtor 2 only

ortion you own?
CJ At least one of the debtors and another P y

entire property?

QC) Check if this is community property (see $ §

 

” Gurrent value of the Current value of the |

 

instructions)

Who has an interest in the property? Check one. _ Oo not deduct secured claims or exemptions. Put
‘ the amount of any secured claims on Schedule D:

C) Debtor 1 only ' Creditors Who Have Claims Secured by Property.
C) Debtor 2 only + neta
() Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

a

ERE ee tte et ae Toe

entire property? portion you own?

C) Check if this is community property (see
instructions)

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Q) No
LJ Yes

Make:
Model:

Year:

4.1.

Other information:

 

 

 

 

lf you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.

Who has an interest in the property? Check one.

* Do.not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

CD Debtor 1 only , Creditors Who Have Claims Secured by Property.

L) Debtor 2 only
CQ Debtor 4 and Debtor 2 only
(2) At least one of the debtors and another

helt gt uh ee ear le

Current value of the. Current value of the
entire property? . portion you own?

TERN ey a Wee tS Sem Soe

U0) Check if this is community property (see $ $
instructions)

 

_ Do not deduct sécuréd claims or exemptions. Put |
the amount of any secured claims on Schedule D:.

C1 Debtor 1 only Creditors Who Have Claims Secured by Property.

CL} Debtor 2 only
Cl Debtor 1 and Debtor 2 only
() At teast one of the debtors and another

Current value of the Current value of the
entire property? portion you own?

L} Check if this is community property (see
instructions)

Current value of ‘the Current value of the

i

i
1

 

BA 5 ’ es

 

 

 

 

Official Form 106A/B

Schedule A/B: Property page 3

 
Case 8:19-bk-04614-MGW Doc33 Filed 08/22/19 Page 4 of 11

Edward Haselfeld

Last Name

Neil

First Name

Debtor 4 Case number (i known),

 

Middle Nama

| pan a: Your Personal and Household Items

8:19 BK 014614 MGW

 

' Do you own or have'any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major ' appliances, furniture, linens, china, kitchenware

Current value of the /
portion you own?. i
Do not deduct secured claims |
or exemptions. ‘

 

LJ No
+d Yes. Describe.........

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

UL No

 

l-ves. Describe..........

 

 

 

Ele Vrones VAR on Ss
8, Collectibles of value .

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

CQ) Yes. Deseribe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments ——

OU No

 

IL Yes. Describe..........

 

 

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
—— rr

 

 

 

 

C) No
Relsted
11. Clothes

~& Yes. Describe..........
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

 

 

 

C) No
coll es
12. Jewelry

@ Yes. Describe..........
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver —

 

J No
%4-Yes. Describe..........:

 

os

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

 

Saf No

O) Yes. Describe...........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

TE No

 

C) Yes. Give specific
information, .............4

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 4
Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page 5of11
Debtor Neil Edward Haselfeld Case number «inom, 8:19 BK 014614 MGW

 

 

First Name Middla Name Last Name

FEE vescrine Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?

t
16.Cash

C1 No

 

17.Deposits of money.

and other similar institutions. If you have multiple accounts with the same institution, list each.

i C2 No
ja Yes cenceanscecerenseteas Institution name:

S$d-Yes _ Cash: ........

Current value of the
portion you own?

‘Do not deduct secured claims i

“ or exemptions.

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,

fas

 

! 17.1. Checking account:

17.2, Checking account:

2EOO

 

: 17.3. Savings account:

 

i 17.4. Savings account:

 

17.5. Certificates of deposit:

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

CD Yes wee Institution or issuer name:

A fF fF fF fF fF fF HF

 

 

Ff

 

i an LLC, partnership, and joint venture

© 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

 

io Name of entity: % of ownership:
L) Yes. Give specific 0% %
information about 0%
them 9

 

0%

$.
% s___f___.
% $

 

 

 

Official Form 106A/B Schedule A/B: Property

page 5

 

 
Debtor 1

Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page 6of11
Case number (tinown 8-19 BK 014614 MGW

Neil

Edward Haselfeld

 

 

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

(6

C} Yes.

Give specific

information about

issuer name: _

 

 

 

21. Retirement or pension accounts
L. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
N

jo

QO] Yes. List each

account separately. Type of account:

Institution name:

401(k) or similar plan:

 

Pension plan:

IRA:

 

Retirement account:

a

 

Keogh:

Additional account:

 

Additional account:

 

22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

nn or others
No

Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. a (A contract for a periodic payment of money to you, either for life or for a number of years)
Ni

io

Official Form 106A/B

Issuer name and description:

 

 

Schedule AJB: Property

me Ff Ff Ff GF

PFAfAi A FFA FF Fn

cement enes tenn net neem

 
i
t

i

Case 8:19-bk-04614-MGW Doc 33 Filed 08/22/19 Page 7 of 11
Case number (throm 2-19 BK 014614 MGW

Debtor1 Neil
First Name Middle Name

Edward

Haselfeld

Last Name

 

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.G, §§ 530(b)(1), 529A(b), and 529(b)(1).

CY VCS eneernnnnnnnet Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c): J

 

we

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers

exercisable for your benefit

No

 

C) Yes. Give specific
information about them....

 

 

 

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

No

 

LI] Yes. Give specific
information about them....

 

 

 

: 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No

 

U) Yes. Give specific
information about them....

 

5.

 

 

Money or property owed to you?

: ee nes owed to you
; No

LJ Yes. Give specific information

about them, including whether

you already filed the retu
and the tax years. ..........

29, Family support

 

ms

 

 

 

Current value of the
portion you.own?
Do not deduct'secured
claims or exemptions. _

v
Federal: $ Z
State: $
Local: $

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No
CJ Yes. Give specific information

 

 

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

Ane

Cl Yes. Give specific information

Official Form 106A/B

Social Security benefits; unpaid loans you made to someone else

Alimony: $

Maintenance: $

Support: $ fe
Divorce settlement: $. L

Property settlement: $

 

 

 

 

Schedule A/B: Property

page 7

 
1
{
i
|

5

Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page 8of11

Debtor1 ‘Neil Edward Haselfeld

Case number jinown 8:19 BK 014614 MGW

 

 

First Name Middle Name

31. Interests in insurance policies

Last Name

na Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance
Ni

0

( Yes. Name the insurance company
of each policy and list its value. ...

32. Any interest in property that is due you

Company name: Beneficiary:

se en ey

Surrender or refund value:

 

g

 

from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive

property because someone has died.
No.
(J Yes. Give specific information..............

 

 

v

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
xn Accidents, employment disputes, insurance claims, or rights to sue
N .

lo
(2 Yes. Describe each Claim. ........cccccsee--

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

to set off claims
ZI No

/

 

C) Yes. Describe each claim...

 

 

 

35. Any financial assets you did not already list

LI No

\d Yes. Give specific information............

 

{

crrectbeateda
Secured interest recorded 5/12/2012 # 2012059371 Sarasota clert

$834 7)3 7

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here

 

 

 

297)

 

| Parts: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

{

 

37.Do you own or have any legal or equitable interest in any business-related property?

SENo. Go to Part 6.
C] Yes. Go to tine 38.

38. Accounts receivable or commissions you already earned

No

Current value of the
portion you own?

Do not deduct.secured claims ;

or exemptions.

 

U2 Yes. Describe.......

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

a

 

UI] Yes. Describe......!

 

Official Form 106A/B

 

 

Schedule A/B: Property

page 8

 
Case 8:19-bk-04614-MGW Doc33_ Filed 08/22/19 Page9of11
Debtor: Neil Edward Haselfeld Case number ¢rinwm 8:19 BK 014614 MGW

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

i QJ Yes. Describe....... 5

 

 

‘ 41.Inventory
WZ No

| C3 Yes. Describe....... ; $.
.

 

 

42. Interests in partnerships or joint ventures
: o

CI Yes. Describe...... Name of entity: % of ownership:

| . %
%
% $

<f>

43. Customer lists, mailing lists, or other compilations
~ZIANo
(CY Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C) No
Q) Yes. Deseribe........

 

 

 

 

: 44. Any business-related property you did not already list

oO
a Yes, Give specific

information .........

 

 

 

 

 

AA Hm Ff HF

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here >

 

 

 

Yvette mapa eR cnt Metta me Ae ane tient eg seam oo eens

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Aine. Go to Part 7.

Yes. Go to line 47. _
: Current value of the
i . ‘portion you own?
Do not-deduct secured claims. :

 

 

 

 

or exemptions.
. 47. Farm animals
| Examples: Livestock, poultry,-farm-raised fish
i CD YES veesscssssesssen seseed
§

Official Form 106A/B Schedule A/B: Property page 9

 
Case 8:19-bk-04614-MGW Doc 33 Filed 08/22/19 Page 10of11
Debtor Neil Edward Haselfeld - Case number renown 8:19 BK 014614 MGW

 

 

First Neme Middle Name Last Name

48. Crops—either growing or harvested

SZ-No

C Yes. Give specific
information............. $

 

 

 

 

' 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

: 50.Farm and fishing supplies, chemicals, and feed

‘§2-No | -

 

 

 

 

: 51. Any farm- and commercial fishing-related property you did not already list
i ja No

i Cd Yes. Give specific ;
information. ............ $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6, Write that number here ...... . >

 

 

 

EEREAE Describe All Property You Own or Have an Interest in That You Did Not List Above

h 53. Do you have other property of any kind you did not already list?
i Examples: Season tickets, country club membership

a

L] Yes. Give specific
information. ............

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here > $

 

List the Totals of Each Part of this Form

 

56, Part 1: Total real estate, line 2 >.
1

—_—
56. Part 2: Total vehicles, line 5 $ AeD 2D }

—_—
57.Part 3: Total personal and household items, line 15 $ 4) 2)

58. Part 4: Total financial assets, line 36 , $ g 2 2 / +/

 

59. Part 5: Total business-related property, line 45 . $ oO
60. Part 6: Total farm- and fishing-related property, line 52 $ &
61.Part 7: Total other property not listed, line 54. +S oO
2 s2-Total personal property. Add lines 56 through B17. ceessessesesterevers $b KES 437 copy personal property total > + 5 SY 45. ZS 7

 

 

 

“Aa
XN
Ay
im
>

aR

i f

{

 

 

 

 

| 63. Total of all property on Schedule A/B. Add line 55 + line 62. $ 9G ] 4 o SO
1

Le

 

 

Official Form 106A/B Schedule A/B: Property
Case 8:19-bk-04614-MGW Doc 33 Filed 08/22/19 Page 11 of 11

Fill in this information to identify your case:
: \
Debtor4 Nei EA wale [ase Ce A
Firat Name Middie Name Last Name

Debtor 2
(Spouse, if fillng) FirstName Middle Name Last Name

 

United States Bankruptcy Court for the: a District of E Cc

Case number ~ _bK 0] elY {NMG

(lf known)

 

_ UO Check if this is an -
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/16

 

 

{f two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result In fines up to $260,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3671.

. Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?
. SKuo
CJ Yes. Name of person, ' . Attach Bankruptey Petition Preparer’s Notice, Declaration, and

: Signature (Official Form 119), ,

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x x Atiliulf es ———

 

Signature of Debtor 1 Signature of Debtor 2
pate OF 22 9 Date
MM? DD 7 YYYY - MM/ DD / YYYY

Official Form 106Dec ; : Declaration About an Individual Debtor's Schedules
